          Case 19-30495 Document 15 Filed in TXSB on 02/03/19 Page 1 of 40



                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

                                                   §
 In re:                                            §     Chapter 11
                                                   §
 BURKHALTER RIGGING, INC.                          §     Case No. 19-30495 (MI)
                                                   §
                        Debtor.                    §
                                                   §
 Tax I.D. No. XX-XXXXXXX                           §
                                                   §
 In re:                                            §     Chapter 11
                                                   §
 BURKHALTER SPECIALIZED                            §     Case No. 19-30497 (MI)
 TRANSPORT, LLC                                    §
                                                   §
                        Debtor.                    §
                                                   §
 Tax I.D. No. XX-XXXXXXX                           §
                                                   §
 In re:                                            §     Chapter 11
                                                   §
 BURKHALTER TRANSPORT, INC.,                       §     Case No. 19-30496 (MI)
                                                   §
                        Debtor.                    §     (Joint Administration Requested)
                                                   §     (Emergency Hearing Requested)
 Tax I.D. No. XX-XXXXXXX                           §


                DECLARATION OF MICHAEL TINSLEY IN SUPPORT
               OF CHAPTER 11 PETITIONS AND FIRST-DAY MOTIONS


I, Michael G. Tinsley, do hereby declare, under penalty of perjury, that:

          1.   I am the Chief Financial Officer of Burkhalter Rigging, Inc. (“Burkhalter Rigging”

and together with Burkhalter Specialized Transport, LLC and Burkhalter Transport, Inc. the

“Debtors”). I became the CFO of Burkhalter Rigging on February 1, 2019. I am generally familiar

with the Debtors’ day-to-day operations, business affairs, and books and records, as well as the

Debtors’ restructuring efforts because of my work with the Debtors prior to the initiation of the
        Case 19-30495 Document 15 Filed in TXSB on 02/03/19 Page 2 of 40



above-captioned chapter 11 cases (the “Chapter 11 Cases”). I am above 18 years of age, and I am

competent to testify.

       2.      I have been involved in the Debtors’ restructuring process (the “Restructuring

Process”), including, without limitation, (i) participating in the development, negotiation and

implementation of various strategic alternatives for restructuring, reducing or modifying the

Debtors’ indebtedness, (ii) managing professionals engaged by the Debtors in connection with the

Restructuring Process, and (iii) supervising the preparation of documentation needed to implement

the Restructuring Process since November 2017.

       3.      Prior to the initiation of these Chapter 11 Cases, I served as a financial analyst or

consultant to the Debtors. My involvement with or around the Debtors started in November 2017,

when I was engaged by Metro (defined below) to consult on Metro’s potential refinancing with

the Debtors. Prior to that engagement, I had no relationship or connection to Metro. I served as

Metro’s consultant on the proposed refinancing until January 8, 2018; at that time, in connection

with the financing, I started to consult for the Debtors. I continued to consult for the Debtors until

June 2018; at which time, I became an employee of Burkhalter Rigging. As Burkhalter Rigging’s

employee, I was involved in all financial and operational aspects of the business. I continue to

work for the Debtors because of my turnaround experience and experience in the heavy-crane

industry. In addition, for over 30 years, I have worked in C-level roles, frequently in leveraged

businesses in diverse industries, including in the crane rental/heavy haul industry, including

working at Alix Partners and what is now CR3. While at Alix Partners, I acted as the CFO of a

$450-million mobile-home parts manufacturer. I also served as the interim CFO of New Century

Financial, a $66 billion mortgage lender, and assisted it through a liquidating chapter 11.    I have

also led other liquidations, including L.D. Brinkman, a distributor of flooring with $75 million of




                                                  2
            Case 19-30495 Document 15 Filed in TXSB on 02/03/19 Page 3 of 40



revenue as well as Crescent Machinery, that sold and rented construction and earth moving

equipment and had $120 million of revenue. Most recently, I served as interim chief executive

officer or chief restructuring officer of various companies, including a hydraulics manufacturing

business and a medical-testing company.

           4.       On January 31, 2019, (the “Petition Date”), the Debtors filed voluntary petitions

(the “Petitions”) for relief under Chapter 11 of Title 11 of the United States Code, 11 U.S.C. §§

101 et seq. (the “Bankruptcy Code”), in an effort to preserve and maximize the value of their

Chapter 11 estates.

           5.       The Debtors intend to operate their businesses and to manage their properties as

debtors-in-possession under §§ 1107(a) and 1108 of the Bankruptcy Code.

           6.       The Debtors have requested certain relief in “first day” applications and motions

filed with the Court (singularly, “First-Day Motion,” collectively, the “First-Day Motions”)1 to

minimize potential adverse effects of the bankruptcy filings and to maximize the value of their

estates. I submit this Declaration to assist the Court and parties-in-interest in understanding the

circumstances that led to the commencement of these Chapter 11 Cases and in support of the

Debtors’ voluntary petitions and First-Day Motions.

           7.       Except as otherwise indicated herein, all facts set forth in this Declaration are based

on my personal knowledge, my discussions with members of the Debtors’ management teams and

other personnel, my knowledge and review of relevant documents, including the Debtors’ books

and records, or my opinion based on my experience, knowledge, and information concerning the

Debtors’ operations and financial condition. If called on to testify, I would testify competently to




1
    Capitalized terms used but not defined herein have the meanings ascribed to them in the applicable First-Day Motion.


                                                            3
        Case 19-30495 Document 15 Filed in TXSB on 02/03/19 Page 4 of 40



the facts set forth in this Declaration. I am authorized to submit this Declaration on behalf of the

Debtors.

       8.      I am familiar with the contents of each First-Day Motion (including the exhibits)

and the facts set forth therein are true and correct to the best of my knowledge. The relief sought

in each First-Day Motion will provide an orderly transition of the Debtors into these Chapter 11

Cases and ultimately permit the Debtors to maximize recoveries for all parties-in-interest. Further,

I believe the relief sought in the First-Day Motions is in each case narrowly tailored and necessary

to achieve the goals identified above, and, accordingly, best serves the interests of the Debtors’

estates and stakeholders.

I.     OVERVIEW OF THE DEBTORS’ BUSINESSES AND HISTORY

       A.      The Debtors’ Businesses

       9.      The Debtors are industry leaders, providing complete solutions in engineered heavy

lifting, rigging, and transport for petrochemical, power, civil, and marine industries around the

world. The Debtors provide services for heavy lift, rigging and super-heavy transport and have

delivered services for a number of high-profile projects. For example, Burkhalter Rigging was

recently engaged to remove thirteen spans of the iconic 1936 San Francisco – Oakland Bay Bridge,

each span weighing in excess of 1.7 million pounds. The pictures below are from that project—

Burkhalter Rigging’s equipment is shown supporting a bridge span, sporting Burkhalter Rigging’s

signature blue color.




                                                 4
       Case 19-30495 Document 15 Filed in TXSB on 02/03/19 Page 5 of 40




       10.    Burkhalter rigging is currently one of the largest heavy-lift rigging and transport

companies in the United States. Burkhalter Rigging accomplishes field operations often requiring

complicated and sophisticated maneuvers with talented and often “home-grown” engineers,

project managers, and technicians. Many of these employees have tenures with Burkhalter

Rigging spanning 10 – 30 years but the company has also brought along a younger group to support

and continue Burkhalter Rigging’s operations for years to come.




                                               5
         Case 19-30495 Document 15 Filed in TXSB on 02/03/19 Page 6 of 40



        11.      Burkhalter Rigging is a member of the Specialized Carriers & Rigging Association

(“SCRA”). Delynn Burkhalter is a Past President (1999-2000) and Chairman (2000-2001) of the

SCRA and currently serve as its treasurer.

        12.      Burkhalter Rigging has operated with one of the highest safety records in the

industry and has received multiple awards and recognitions for this performance from the SCRA

over the years. For example, in 2017 Burkhalter Rigging won the SCRA’s Crane and Rigging

Safety and Zero Accidents Awards, recognizing Burkhalter Rigging’s superior safety record. That

same year, nine of Burkhalter Rigging’s crane operators received SCRA’s Crane Operator Safety

Award, recognizing their “exemplary work achievements while accumulating 10,000 consecutive

man-hours and recording zero accidents and incidents,”2 and one of Burkhalter Rigging’s drivers

received the SCRA’s Million Miler Safety Award, recognizing one million consecutive miles of

safe driving.3 The foundation for Burkhalter Rigging’s safety record is its philosophy of planning

and executing its work “One Time Right.”

        13.      In 2012, Burkhalter Rigging was awarded the SCRA’s awards for Rigging Job of

the Year and Moving Job of the Year for its work on the Galveston Causeway Railroad Bridge

Replacement project. In that project, Burkhalter Rigging first had to (a) remove an existing bridge

that weighed 1.7 million pounds, (b) tow that bridge three miles to a dock and (c) move it on land

to its final destination. Burkhalter then installed a new “Lift Span Bridge” that was nearly 400 feet

long and weighed 3 million pounds. Pictures from that project are below.




2
  See Press Release, 29 Crane Operator Safety Awards Announced at the Annual Conference (May 4, 2017) available
at:
https://www.scranet.org/SCRA/Press_Releases/2017/29_Crane_Operator_Safety_Awards_Announced_at_the_Ann
ual_Conference.aspx
3
  See Press Release, 2017 Million Miler and Driver Safety Awards Presented (May 4, 2017) available at:
https://www.scranet.org/SCRA/Press_Releases/2017/2017_Million_Miler_and_Driver_Safety_Awards_Presented.a
spx


                                                      6
       Case 19-30495 Document 15 Filed in TXSB on 02/03/19 Page 7 of 40




       14.    Burkhalter Rigging’s award-winning reputation has enabled it to compete for and

win many coveted contracts over the years, contracts that have provided stability and a better

quality of life for all of its long-tenured employees. These tightly coordinated, dedicated, and

unified employees are a key component of what has made Burkhalter Rigging an industry leader.

       B.     Burkhalter Rigging’s Corporate Structure

       15.    In 1973, Leon Burkhalter founded Crane Service, Inc., which would eventually

become Burkhalter Rigging. Burkhalter Rigging is a Mississippi corporation, incorporated on

November 1, 1973, that continues today as a family-owned and operated, closely-held corporation:




                                               7
        Case 19-30495 Document 15 Filed in TXSB on 02/03/19 Page 8 of 40



Delynn Burkhalter hold 75% of the outstanding shares and the remaining outstanding shares are

held by the Delynn W. Burkhalter Family Trust f/b/o Brooke Burkhalter U/A 2/24/2017.

       16.     Delynn Burkhalter joined Burkhalter Rigging on a part-time basis in 1973 and then

accepted a full-time position of Vice-President in 1975, with a focus on expanding the company

into other regions and states. Delynn is currently Burkhalter Rigging’s CEO whose primary

responsibility is as a sponsor working with the sales team.

       17.     Today, Burkhalter Rigging is headquartered in Columbus, Mississippi, and has a

depot yard there. In 2013, Burkhalter Rigging opened an additional depot yard near Houston,

Texas (16525 FM 521, Rosharon, TX 77583). Burkhalter Rigging has also had sales offices in

Mobile, Alabama, and San Francisco, California, each respectively opening in 2014 and 2016.

       18.     Burkhalter Rigging currently employs approximately 91 people. Delynn’s son and

Leon’s grandson, Brooke Burkhalter, manages the day-to-day business and is Burkhalter Rigging’s

President.

       19.     The current directors of Burkhalter Rigging are: Delynn Burkhalter, Brooke

Burkhalter, and Ellen Burkhalter.

       C.      Burkhalter Transport’s Corporate Structure

       20.     Burkhalter Transport, Inc. (“Burkhalter Transport”) was incorporated as a

Mississippi corporation on December 8, 1992, and is a Mississippi-centered company with a focus

in the Gulf states. Burkhalter Transport is wholly owned by Delynn Burkhalter. In the past

Burkhalter Transport provided trucking and transport services. But its primary purpose is to

provide payroll support to Burkhalter Rigging.

       21.     Burkhalter Transport’s current directors are: Delynn Burkhalter, Brooke

Burkhalter, and Ellen Burkhalter.




                                                 8
        Case 19-30495 Document 15 Filed in TXSB on 02/03/19 Page 9 of 40



       D.      Specialized Transport’s Corporate Structure

       22.     Burkhalter Specialized Transport, LLC (“Specialized Transport”) is a Delaware

limited liability company that was formed on February 28, 2002. Delynn Burkhalter is a member

of Specialized Transport, along with his sons, Brooke and Brett Burkhalter. Specialized Transport

provides specialized, over-highway trucking services.

       23.     Delynn is the managing member of Specialized Transport.

       E.      Debt Structure

       24.     In late 2016, Burkhalter Rigging entered into an Asset Based Lending Facility (the

“ABL Facility”) with PNC Bank (“PNC”). The ABL Facility was used for working-capital and

general-business purposes with the understanding that the assets of the business were substantial

and that they provided a sufficient borrowing base for the ABL Facility. In around March and

April of 2017, the Debtors missed a covenant by $76,000. As a result, PNC decreased the

availability from the borrowing base by $4 million and subsequently placed a $1,250,000 hold on

a remaining portion of the borrowing base.

       25.     PNC’s decision to place a hold on the remaining borrowing base resulted in a severe

strain on the Debtors, both financially and operationally. PNC also forced Burkhalter to sell assets

that were critical to the Debtors’ operations and had substantial utilization. The primary asset that

the Debtors were required to sell was an LR 1600/2 crawler crane with a fair market value

exceeding $6 million. The Debtors were also forced to sell various over-the-road tractors. The

sale of this equipment decreased the Debtors ability to internally mobilize and demobilize portions

of their equipment to projects sites and increased their mobilization and demobilization costs.

       26.     Prior to PNC freezing the remaining portion of Burkhalter Rigging’s borrowing

base, the Debtors had already enacted cost-saving measures to eliminate underutilized assets and

to reduce labor and overhead to meet current demand. Nonetheless, to address the Debtors’


                                                 9
       Case 19-30495 Document 15 Filed in TXSB on 02/03/19 Page 10 of 40



working-capital needs, the Debtors evaluated various alternatives to refinance the ABL Facility.

To help in that process, the Debtors hired Michael Rosendahl of PCE Investment Bankers. With

Mr. Rosendahl’s assistance and recommendation, the Debtors ultimately reached agreement with

Metropolitan Partners Group Administration LLC (“Metro”) on the terms of a loan to refinance

the ABL Facility.

       27.     As of the Petition Date, the Debtors are the primary obligor on that certain Loan

and Security Agreement, dated as of January 8, 2018, (as amended, supplemented, amended and

restated or otherwise modified from time to time in accordance with the terms thereof, the

“Prepetition Credit Agreement”), by and among the Debtors, as Borrower, Metro, as

administrative agent and collateral agent thereunder (the “Prepetition Agent”), and the financial

institutions and other entities party thereto as “Lenders” thereunder (collectively, the “Lenders”

and together with the Prepetition Agent, the “Prepetition Secured Parties”). To secure the

obligations under the Prepetition Credit Agreement (the “Prepetition Secured Obligations”), the

Prepetition Agent, for its benefit and the benefit of the Prepetition Lenders, was granted a security

interest in and lien on substantially all assets of the Debtors, as set forth in the Prepetition Credit

Agreement. As of the Petition Date, the aggregate outstanding principal amount of Prepetition

Secured Obligations is at least $19.5 million.

       28.     In addition, the Debtors have alleged unsecured debt in an aggregate amount of

approximately $7.6 million, as of the Petition Date.

       F.      Events Leading to the Debtors’ Bankruptcy Filing

       29.     The Debtors have performed services across the United States but have historically

focused on the heavy-lifting and hauling markets in the Gulf states. In 2010, the Deepwater




                                                  10
        Case 19-30495 Document 15 Filed in TXSB on 02/03/19 Page 11 of 40



Horizon oil spill had a strong economic impact on the Gulf Coast’s economy, which ultimately

impacted the demand for the Debtors’ services in 2010.4

         30.      In 2015, heavy-lifting and hauling market prices experienced another significant

price decrease. At the same time, global competitors within the Debtors’ industry moved rigging

and heavy-hauling equipment from western Canada into the gulf states, mid-south and mid-west,

where the Debtors undertake a significant percent of their contracts. Thus, the demand for the

Debtors services decreased as competition increased.

         31.      If the demand for rigging and heavy-hauling services by many of its customers

shifts for reasons outside of the Debtors’ control, the Debtors nonetheless are required to service

the outstanding debt on their equipment and to continue to pay their personnel, irrespective of the

incoming monthly cash flow. Failure to maintain access to highly specialized and skilled workers

would render impossible the Debtors’ ability to provide heavy-lift rigging and transport services

to their customers.

         32.      Under these conditions, the Debtors sought to diversify into market segments

outside of its normal sectors, including many major civil and bridge projects. But despite their

best efforts, the Debtors fell further behind on their obligations to creditors in 2016 – 2017, and

had to refinance their ABL Facility to address their working-capital needs.




4
  Litigation arising from the Deepwater Horizon oil spill resulted in BP Exploration and Production Inc. (“BP”)
entering into a class-action settlement with, among others, businesses in the five Gulf states. The settlement provides
a claims process allowing, in part, businesses to submit a claim to compensate for business economic losses.
Burkhalter Rigging was a member of the class and submitted a claim as part of the settlement program. This claim
was evaluated pursuant to the rules of the settlement program and the settlement program issued an award to
Burkhalter Rigging. BP unsuccessfully appealed and then requested discretionary review of the award, which was
denied by the Honorable Carl J. Barbier of the U.S. District Court for the Eastern District of Louisiana. BP appealed
this denial to the Fifth Circuit. The Fifth Circuit appeal has been briefed and is currently pending before the Fifth
Circuit.


                                                         11
       Case 19-30495 Document 15 Filed in TXSB on 02/03/19 Page 12 of 40



        33.     Despite the refinancing with Metro, the Debtors did not have sufficient capital to

maintain and grow their business. As a result of the Debtors’ lack of capital, on August 1, 2018,

and January 17, 2019, Metro informed Burkhalter Rigging that Events of Default had occurred

with respect to the failure to comply with certain terms under the Prepetition Credit Agreement.

        34.     The Debtors have diligently evaluated, in consultation with their professionals, a

number of options to address the Debtors’ current financial issues. During the last six months of

2018, the Debtors engaged an investment banker to locate a strategic buyer. The investment banker

contacted a number of potential strategic buyers, and engaged in extensive negotiations with at

least three interested parties.

        35.     Ultimately, Barnhart Crane and Rigging Co. (“Barnhart Crane”) emerged as a

viable purchaser.

        36.     While the Debtors were negotiating with potential strategic buyers, a judgment

creditor attached Burkhalter Rigging’s operational bank account and the Debtors’ bank, Trustmark

National Bank, also froze the Debtors’ account and line of credit. The freezing of the Debtors’

bank accounts necessitated immediate bankruptcy relief to allow the Debtors to complete and

finalize a sale with Barnhart Crane.

        37.     The Debtors have commenced these cases to fully implement their restructuring

effort. The Debtors believe that the Chapter 11 process will allow for a proper balance of (i) their

capital structure and equipment footprint with (ii) the expected demand for heavy lift, rigging, and

trucking services, and (iii) provide a forum for a sale process that will benefit the Debtors’ estates

and creditors. Prior to the first-day hearing, the Debtors will file an application to employ a Chief

Restructuring Officer (the “CRO”). This CRO will manage the day-to-day operations of the

Chapter 11 Cases and the upcoming sale process.




                                                 12
       Case 19-30495 Document 15 Filed in TXSB on 02/03/19 Page 13 of 40



                                      FIRST-DAY MOTIONS

       38.     Below is a brief discussion of the Debtors’ First-Day Motions and an explanation

of why such motions are critical to the success of the Chapter 11 Cases. More detailed descriptions

of the facts pertaining to the Debtors’ operations and the bases for the requested relief in each

motion can be found in the relevant First-Day Motions.

       39.     As described more fully below, the relief requested in the First-Day Motions was

carefully tailored by the Debtors, in consultation with their professionals, to ensure that the

Debtors’ immediate operational needs are met, and that the Debtors will suffer no immediate and

irreparable harm. At all times, the Debtors’ management and professionals will remain cognizant

of the limitations imposed on debtors-in-possession, and, in light of those limitations, the Debtors

narrowed the relief requested at the outset of these cases to those issues that require urgent relief

to sustain the Debtors’ operations.

II.    ADMINISTRATIVE AND PROCEDURAL MOTIONS

       A.      Request for Emergency Consideration of Certain “First Day” Matters

       40.     The Debtors have applied to have the First-Day Motions heard on an emergency

basis, and I believe that such relief is necessary and appropriate on an immediate basis. If such

relief is not granted immediately, the Debtors risk substantial disruption to their ongoing

operations, which could result in immediate and irreparable harm to the Debtors and their estates

and creditors. The need for this emergency hearing was not caused by any lack of due diligence

or any act or failure to act by the Debtors’but by the circumstances of these Chapter 11 Cases.

       B.      Motion for Joint Administration

       41.     I believe that many of the motions, applications, hearings, and orders that will arise

in these Chapter 11 Cases will jointly affect each Debtor. Under these circumstances, the Debtors

believe the interest of the Debtors, their estates, their creditors and other parties-in-interest would


                                                  13
        Case 19-30495 Document 15 Filed in TXSB on 02/03/19 Page 14 of 40



be best served by the joint administration of these Chapter 11 Cases for procedural purposes only.

I further believe that joint administration of these Chapter 11 Cases will ease the administrative

burden on the Court and all parties in interest, and will protect creditors of the respective estates

against potential conflicts of interest. For these reasons, the Debtors submit, and I believe, the

relief requested in this motion is in the best interests of the Debtors, their estates and their creditors;

therefore, it should be approved.

        C.      Motion for Authority to File a Consolidated List of the 20 Largest Unsecured
                Creditors, Authorizing the Debtors to Redact Certain Personal Identification
                Information for Individual Creditors, and Approving the Form and Manner
                of Notifying Creditors of the Commencement of the Chapter 11 Cases

        42.     By this motion (the “Consolidated List Motion”), the Debtors seek (a) authority to

file a consolidated list of the 20 largest general unsecured creditors in lieu of submitting separate

creditor lists for each Debtor, (b) authority to redact certain personal identification information for

individual creditors, and (c) approval of the form and manner of notice of commencement of these

Chapter 11 Cases and the scheduling of the meeting of creditors under section 341 of the

Bankruptcy Code.

        43.     Because a large number of creditors are shared amongst the Debtors, the Debtors

request authority to file a single, consolidated list of their 20 largest general unsecured creditors

(the “Top 20 List”). I believe using a Top 20 List will help alleviate administrative burdens, costs,

and the possibility of duplicative service.

        D.      Motion for Entry of an Order (I) Authorizing Consolidated Creditors Lists,
                (II) Authorizing Redaction of Certain Personal Identification Information,
                (III) Approving the Form and Manner of Notifying Creditors of the
                Commencement of the Chapter 11 Cases and Other Information.

        44.     By this motion (the “Creditor Matrix Motion”), the Debtors seek entry of an order

(a) authorizing the Debtors to file a consolidated creditor matrix and list of the 20 largest general

unsecured creditors in lieu of submitting separate mailing matrices and creditor lists for each


                                                    14
        Case 19-30495 Document 15 Filed in TXSB on 02/03/19 Page 15 of 40



Debtor, (b) authorizing the Debtors to redact certain personal identification information for

individual creditors, and (c) approving the form and manner of notice of commencement of these

chapter 11 cases and the scheduling of the meeting of creditors under section 341 of the Bankruptcy

Code.

        45.     The preparation of separate lists of creditors for each Debtor would be expense,

time consuming, and administratively burdensome. I believe that permitting the Debtors to

maintain a single consolidated list of creditors, in lieu of filing a separate creditor matrix for each

Debtor, will maximize the value of the Debtors’ estates and is in the interests of all of the Debtors’

stakeholders.

        E.      Motion for Entry of an Order Extending Time to File Schedules of Assets and
                Liabilities, Schedules of Current Income and Expenditures, Schedules of
                Executory Contracts and Unexpired Leases, and Statements of Financial
                Affairs.

        46.     By this motion (the “Extension Motion”), the Debtors seek entry of an order

extending the deadline by which the Debtors must file their schedules of assets and liabilities,

schedules of current income and expenditures, schedules of executory contracts and unexpired

leases, and statements of financial affairs (collectively, the “Schedules and Statements”) by 30

days, for a total of 44 days from the Petition Date, through and including March 16, 2019, without

prejudice to the Debtors’ ability to request additional extensions for cause shown.

        47.     To prepare their Schedules and Statements, the Debtors will have to compile

information from books, records, and documents relating to hundreds of claims, assets, and

contracts.    Accordingly, collection of the necessary information will require a significant

expenditure of time and effort on the part of the Debtors and their employees. Additionally,

because invoices related to prepetition goods and services have not yet been received and entered




                                                  15
       Case 19-30495 Document 15 Filed in TXSB on 02/03/19 Page 16 of 40



into the Debtors’ accounting system, it may be some time before the Debtors have access to all of

the information required to prepare the Schedules and Statements.

        48.     In the days leading up to the Petition Date, the Debtors’ primary focus has been

preparing for the Chapter 11 Cases. I believe that focusing the attention of key personnel on critical

operational and chapter 11 compliance issues during the early days of these Chapter 11 Cases will

facilitate the Debtors’ smooth transition into chapter 11, thereby maximizing value for their estates,

their creditors, and other parties in interest.

III.    OPERATIONAL MOTIONS

        A.      Motion for Entry of Interim and Final Orders (I) Authorizing the Debtors to
                Pay Prepetition (A) Wages, Salaries, Other Compensation, and Reimbursable
                Expenses, and (C) Continue Employee Benefits Programs, and (II) Granting
                Related Relief

        49.     By this motion (the “Wages Motion”), the Debtors seek an order (I) authorizing the

Debtors to (a) pay prepetition wages, salaries, other compensation, and reimbursable expenses,

and (b) continue employee benefits program and (II) granting related relief.

        50.     The Debtors’ success in their restructuring efforts will be highly dependent on the

continued support and performance of its workforce.

        51.     The Debtors’ employees and independent contractors perform a wide variety of

functions critical to the Debtors’ operations, the administration of these Chapter 11 Cases, and the

Debtors’ successful reorganization. I believe that their skills, knowledge, and understanding of

the Debtors’ operations and infrastructure are essential to preserving operational stability and

efficiency. In many instances, the Debtors’ employees and independent contractors include

highly-trained personnel who are not easily replaced. I believe that without the continued,

uninterrupted services of their employees and independent contractors, the Debtors’ reorganization

efforts likely will be jeopardized.



                                                  16
       Case 19-30495 Document 15 Filed in TXSB on 02/03/19 Page 17 of 40



       52.     Although the Debtors primarily operate their business through three entities, as of

the Petition Date, Burkhalter Rigging, Inc. is the sole employer of the Debtors’ employees. The

Company employs 88 full-time employees and 3 part-time employees (each an “Employee” and

collectively, the “Employees”). Twenty-five (25) Employees are paid a fixed salary, and the

remaining 66 Employees are paid on an hourly basis.

       53.     Currently, three of the Debtors’ Employees are members of a union whose

employment is governed by the terms and conditions of a certain collective bargaining agreement

(the “CBA”) to which the Debtors are party (collectively the “Union Employees”). Among other

things, the CBA provides compensation and benefit standards the Debtors must meet for their

Union Employees.

       54.     The vast majority of the Employees rely exclusively on their compensation and

benefits to pay their daily living expenses and provide for their households. The Employees (and

their families) would be exposed to significant financial hardship if the Debtors are not permitted

to ensure uninterrupted payment of compensation (including obligations related to benefits) and

maintain other programs benefiting the Employees.

       55.     In the ordinary course of business, the Company incurs payroll obligations for its

Employees. The majority of such obligations consist of wages and salaries.

       56.     The Debtors pay Employees’ wages, salaries, and other compensation on a bi-

weekly basis for salaried employees and on a weekly basis for hourly employees (collectively, the

“Employee Compensation”). The Debtors pay their Employees’ wage-and-salary obligations (the

“Wages”) on either a salaried or hourly basis, and pay approximately $99,769 in the aggregate on

a weekly basis.




                                                17
       Case 19-30495 Document 15 Filed in TXSB on 02/03/19 Page 18 of 40



       57.     Because the majority of Employees are paid in arrears, certain Employees will be

owed accrued but unpaid Wages as of the Petition Date. Wages also may be due and owing as of

the Petition Date because of, among other things, potential discrepancies between the amounts

paid and the amounts that Employee believes should have been paid, which, upon resolution, may

reveal that additional amounts are owed to such Employee.

       58.     As of the Petition Date, the Debtors estimate they owe approximately $80,550 to

Employees on account of all accrued wages, salaries, overtime, and other compensation (including

reimbursable expenses, paid time off, and amounts related to the 401(k) plan) earned before the

Petition Date (collectively, the “Unpaid Wages”), all of which will come due and owing in the first

21 days of these chapter 11 cases.

       59.     Notwithstanding this fact, the Company does not believe it owes any Employee any

Unpaid Wages in excess of the $12,850 cap imposed by section 507(a)(4) of the Bankruptcy Code.

       60.     During each applicable pay period, the Debtors routinely deduct certain amounts

from Employees’ paychecks for, among other things, garnishments, union dues, and child support

(collectively, the “Deductions”). Certain of the Deductions are forwarded to various third-party

recipients. The Deductions exclude pre-tax deductions payable pursuant to certain of the Health

and Welfare Programs (defined below). The Debtors deduct approximately $4,624.00 in the

aggregate from Employees’ paychecks on account of the Deductions on a monthly basis.

       61.     The Debtors also are required by law to withhold from the Employees’

Compensation amounts related to, among other things, federal, state, and local income taxes as

well as Social Security and Medicare taxes (collectively, the “Employee Payroll Taxes”) for

remittance to the appropriate federal, state, and local taxing authorities. The Debtors must then

match the Employee Payroll Taxes from their own funds and pay, based on a percentage of gross




                                                18
       Case 19-30495 Document 15 Filed in TXSB on 02/03/19 Page 19 of 40



payroll, additional amounts for state and federal unemployment insurance (the “Employer Payroll

Taxes,” and together with the Employee Payroll Taxes, the “Payroll Taxes”). The Payroll Taxes

generally are processed and forwarded to the appropriate federal, state, or local taxing authority at

the same time Employees’ payroll checks are disbursed. The Debtors remit approximately

$42,836.00 in the aggregate on account of the Payroll Taxes on a weekly basis.

       62.     As of the Petition Date, the Debtors estimate that the aggregate amount of accrued

but unpaid Deductions and Payroll Taxes (together, the “Withholding Obligations”) is

approximately $187,110.07, all of which will become due and owing within the first 21 days of

the Chapter 11 Cases.

               (1)      Employee Business Expenses

       63.     In the ordinary course of business, the Debtors reimburse Employees for certain

reasonable and customary expenses that such Employees personally incur in the scope of their

employment (collectively, the “Expense Reimbursements”). Expense Reimbursements typically

include expenses associated with travel, lodging, airfare, ground transportation, meals, pre-

approved special entertainment (golf/sporting event, etc.) and other business-related expenses

related to the discharge of an Employee’s duties. The Expense Reimbursements are incurred by

Employees through the use of personal funds, and the applicable Employees may be held

personally liable for any unpaid obligations even though the obligations were incurred for the

Debtors’ benefit. I believe that the Debtors’ inability to reimburse the Expense Reimbursements

likely would impose significant hardship on Employees.

       64.     On average, the Debtors pay Expense Reimbursements of approximately $2,000

per month in the aggregate. However, recent liquidity issues have resulted in a larger-than-normal

accrual of outstanding Expense Reimbursements. However, due to the timing of when Employees




                                                 19
       Case 19-30495 Document 15 Filed in TXSB on 02/03/19 Page 20 of 40



submit expense reimbursements, it is difficult for the Debtors to precisely estimate the amount of

prepetition Expense Reimbursements outstanding as of the Petition Date. It is my understanding

that there is approximately $20,000.00 of accrued prepetition Expense Reimbursements.

               (2)     Employee Benefit Programs

       65.     The Debtors offer a comprehensive employee-benefits package to all of their full-

time Employees for medical, dental, and vision-care coverage and certain other benefits

(collectively, the “Health and Welfare Programs”), including health-care coverage, life insurance,

disability benefits, workers’ compensation, and the 401(k) Plan (as defined herein).

                       (a)    Health Plans

       66.     The Debtors offer all full-time Employees the opportunity to participate in a

number of health benefit plans, including medical (the “Medical Plan”), dental (the “Dental Plan”),

and vision (the “Vision Plan”) (collectively, the “Health Plans”).

       67.     The Medical Plan is administered by Blue Cross Blue Shield of Mississippi (“Blue

Cross”). The Debtors are not self-insured. The Debtors have an “all-states” policy that covers

most of the states required for doing business.

       68.     The Employees are responsible for the following monthly contributions under the

Medical Plan as follows: Employee Only - $80.00; Employee & Spouse - $315.00; Employee &

Child - $200.00; Family - $420.00.            The deductible is $2,500.00/person (Maximum

$7,500.00/family = 3 family members). Prescription coverage is provided to all Employees who

enroll in the Medical Plan. The calendar year deductible per person for prescription coverage is

$100.00. The applicable drug copays (after deductible) are as follows: $15.00 – generic; $35.00 –

preferred brand name; $75.00 – non-preferred brand name; and $100.00 – small group of new or

experimental drugs.




                                                  20
       Case 19-30495 Document 15 Filed in TXSB on 02/03/19 Page 21 of 40



       69.     The Debtors pay approximately $57,183.00 per month on account of the Medical

Plan, which includes employee deductions. As of the Petition Date, the Debtors estimate that there

are no prepetition amounts accrued and outstanding with respect to amounts owed on account of

the Medical Plan; however, amounts are due post-petition for February premiums.

       70.     The Dental Plan is administered by Guardian PPO (“Guardian”), and the Vision

Plan is administered by Davis Vision/Guardian.

       71.     The Debtors pay approximately $10,097.00 per month to Guardian for the Dental

Plan and the Vision Plan, which amount includes employee deductions.

       72.     The Debtors pay approximately $71,000.00 per month in the aggregate on account

of the Health Plans, which includes employee deductions. I believe that, as of the Petition Date,

there are no accrued and outstanding amounts on account of the Health Plans. But amounts will

become due under the Health Plans after the Petition Date.

                      (b)     Disability Programs, Workers’ Compensation, and Other
                              Insurance Programs.

       73.     The Debtors provide the Employees the opportunity to purchase supplemental

insurance (the “Supplemental Insurance”) from AFLAC (“AFLAC”) for coverage of things such

as cancer, accidents, and critical-illness coverage. The Debtors pay approximately $2,815.00 per

month to AFLAC for the Supplemental Insurance, which amount includes employee deductions.

       74.     Employees may purchase short-term and long-term disability through Guardian,

with premiums paid through payroll deductions (the “Disability Benefits”), which amounts are

included in the amount owed to Guardian, as referenced above.

       75.     The Debtors also provide life and accidental death and dismemberment insurance

coverage (the “Standard Life and AD&D Insurance”) to Employees through Guardian, which

provides $15,000.00 Basic Term Life Coverage for all full time employees. The Basic Life



                                               21
       Case 19-30495 Document 15 Filed in TXSB on 02/03/19 Page 22 of 40



coverage includes Accidental Death and Dismemberment coverage equal to one times the

employee’s life benefits.        Employees may also purchase supplemental life insurance

(the “Voluntary Life Insurance,” and together with the Standard Life and AD&D Insurance, the

“Life and AD&D Insurance”) through Guardian. The Debtors are fully insured through the Life

and AD&D Insurance and the Debtors pay approximately $27 per year per Employee with respect

to their portion of the premiums for the Life and AD&D Insurance. As of the Petition Date, the

Debtors estimate that there are no prepetition amounts that have accrued and are outstanding on

account of the Life and AD&D Insurance, which amounts would be included in the amount owed

to Guardian as referenced above.

       76.        The Debtors maintain workers’ compensation insurance for Employees at the levels

required     by    law    in   the   states   in   which   the   Debtors   operate   (collectively,

the “Workers’ Compensation Program”). All Employees are entitled to participate in the Workers’

Compensation Program.

       77.        Currently, the Debtors maintain coverage under the Workers’ Compensation

Program through Pennsylvania MFRS Assn. (“Pennsylvania MFRS”).                The Debtors use a

guaranteed cost program with no deductible but subject to year-end adjustments. The annual cost

of the Workers’ Compensation Program is approximately $117,676.00. The Debtors paid 10

percent of the annual premium within 2 days of the January 1, 2019, renewal date, with the

remaining $105,908.00 financed over a 10-month period. As of the Petition Date, the Debtors do

not believe they have any outstanding amounts owed on account of the Workers’ Compensation

Program.

       78.        Additionally, certain of the Debtors’ Employees are covered by the United States

Longshore and Harbor Workers Compensation Act (“USL&H”), which applies to maritime




                                                   22
        Case 19-30495 Document 15 Filed in TXSB on 02/03/19 Page 23 of 40



employees who work on or over navigable waters. Historically, the Debtors have made an annual

contribution of $10,000 to this program.

        79.      It is my understanding that the Debtors must continue the claim-assessment,

determination, adjudication, and payment process pursuant to the Workers’ Compensation

Program without regard to whether such liabilities are outstanding before the Petition Date to

ensure that the Debtors comply with applicable workers’ compensation laws and requirements

during the pendency of these chapter 11 cases.5 I understand that there are currently no open

claims under the Workers’ Compensation Program to which this would apply.

        80.      I believe that, because the Debtors are statutorily or contractually obligated to

maintain the Workers’ Compensation Program, their inability to do so may result in adverse legal

consequences that potentially could disrupt the reorganization process. As of the Petition Date,

the Debtors do not believe any amounts are accrued and outstanding on account of the Workers’

Compensation Program.

                          (c)      401(k) Plan

        81.      The Debtors provide all Employees with the ability to participate in a

401(k) defined contribution program, which is a multi-employer 401(k) profit-sharing plan

through Associated General Contractors (“AGC”) of America (the “401(k) Plan”). Employees

generally are eligible to participate in the 401(k) Plan on the first day of the quarter following a

six-month waiting period from hire date with Burkhalter Rigging, Inc. The 401(k) Plan generally

provides for pre-tax deductions of compensation up to limits set by the Internal Revenue Code, as




5
 The Debtors’ Workers’ Compensation Program may change postpetition in the ordinary course of business due to
changes in applicable laws and regulations and the Debtors’ ability to meet requirements thereunder. By this motion,
the Debtors request authority to continue the Workers’ Compensation Program postpetition, including making any
changes to current policy and practices that become necessary without further order of the Court.


                                                        23
       Case 19-30495 Document 15 Filed in TXSB on 02/03/19 Page 24 of 40



well as for certain post-tax deductions. Each Employee’s contribution under the 401(k) Plan is

deducted automatically from each paycheck and transferred to a trust established under the 401(k)

Plan (collectively, the “401(k) Deductions”). As of the Petition Date, the Debtors estimate that

they are obligated to remit approximately $16,156.00 on account of the 401(k) Deductions.

       82.     The Debtors match the Employees’ 401(k) Plan contributions on a discretionary,

30-percent basis up to four percent of the Employees’ compensation (collectively,

the “401(k) Contributions”). The Debtors contribute approximately $45,000 per year, which

includes all matching and $950 annual dues required for AGC, on account of the 401(k)

Contributions. As of the Petition Date, approximately $2,000.00 in 401(k) Contributions are

accrued and outstanding.

       83.     The 401(k) Plan currently is administered by AGC. All administrative costs

associated with the 401(k) Plan are deducted from the assets contributed by the Employee.

       84.     Many Employees’ retirement savings solely consist of the 401(k) Plan, and many

Employees choose to participate in the 401(k) Plan because of the 401(k) Contributions. I believe

that continuing the 401(k) Plan and the 401(k) Contributions is essential to maintaining Employee

morale and protecting Employee expectations.          In addition, I understand that the 401(k)

Deductions generally are held in trust by the Debtors and are not property of their estates.

                       (d)    Paid Time Off and Other Leaves of Absence.

       85.     The Debtors maintain several paid-leave benefit programs for Employees,

providing paid leave for Holidays, Vacation, Sick Leave, and Other Paid Leave (each as defined

below, and together, the “Paid Leave”).

       86.     In the ordinary course of business, the Debtors provide vacation days (“Vacation”)

to the Employees as a Paid Leave benefit. Full-time employees receive one week of vacation after

one year of continuous employment with the Debtors. Employees may not carry over unused


                                                24
       Case 19-30495 Document 15 Filed in TXSB on 02/03/19 Page 25 of 40



Vacation into the next calendar year at the end of any calendar year. Employees who are

terminated or resign are not entitled to a cash payment in lieu of their unused Vacation. In addition,

the Debtors also offer Employees six paid holidays (Christmas Day, New Year’s Day, Memorial

Day, July 4, Labor Day and Thanksgiving Day) throughout the year (each a “Holiday”). Generally,

eligible Employees are not required to work on a designated Holiday and are paid for Holiday time

plus 200 percent of their base rate of pay to the extent such Employee does work on a Holiday.

       87.     The Debtors also permit their Employees to take certain other paid and unpaid

leaves of absence for personal reasons, many of which are required by law. The Debtors pay

Employees for certain missed work time in the ordinary course of business for bereavement, leave

provided under the Family and Medical Leave Act, voting, military leave, and all legally required

leaves, including, without limitation, crime-victim and victim-of-domestic-violence leave,

volunteer-firefighter leave, and leave for visits with children’s teachers and school administrators,

where applicable (collectively, the “Other Paid Leave”). Employees are not entitled to any

separate cash payments in addition to their normal compensation for the Other Paid Leave.

       88.     I believe that maintaining the Paid Leave policies in accordance with prior practice

is essential to maintaining Employee morale during these chapter 11 cases. The policies are broad-

based programs on which all Employees have come to depend. Furthermore, I do not believe that

allowing Employees to use Paid Leave in the ordinary course of business will create any material

cash-flow requirements beyond the Debtors’ normal payroll obligations.

               (3)     Independent Contractor Compensation

       89.     The Debtors rely on Independent Contractors in the ordinary course of their

business to perform a wide range of services critical to the Debtors’ operations, including, among

other things, providing computer support services, and various other administrative functions. The




                                                 25
       Case 19-30495 Document 15 Filed in TXSB on 02/03/19 Page 26 of 40



Debtors rely on the support of Independent Contractors to complete discrete projects in furtherance

of the Debtors’ businesses and to fill short-term positions that are not economically feasible to

employ on a full- or part-time basis. I believe that the ability to continue paying the Debtors’

Independent Contractor is critical to minimizing disruption of the Debtors’ continued business

operations.

       90.     On average, the Debtors spend approximately $1,700.00 per month on account of

Independent Contractors (the “Unpaid Contractor”). The Debtors estimate that $2,000.00 will

become due within the first 21 days of these Chapter 11 Cases and owing for some amounts

accrued prepetition.

       91.     I do not believe that there are amounts owed to any Independent Contractors that

exceed $12,850, the priority-expense compensation and benefit cap set forth by sections 507(a)(4)

and 507(a)(5) of the Bankruptcy Code.

               (4)     Honoring Prepetition Checks and Electronic Transfers

       92.     Debtors request that, to the extent of funds on deposit, all applicable banks and

other financial institutions shall be authorized, but not directed, to receive, process, honor and pay

all checks presented for payment and to honor all funds transfer requests made by the employees,

whether such checks were presented or fund-transfer requests were submitted prior to, or

subsequent to, the Petition Date, I estimate prepetition checks in transit aggregate up to $33,711.95.

       93.     I believe that, to maintain the Debtors’ operations and preserve the value of their

estates, it is essential that the Debtors continue to operate, to the extent possible, in the ordinary

course of business. To achieve that result, the Debtors must retain the uninterrupted service and

loyalty of its lifeline, which is the Employees. I believe that Payment of the Employee




                                                 26
        Case 19-30495 Document 15 Filed in TXSB on 02/03/19 Page 27 of 40



Compensation and continuation or satisfaction of the Employee Benefits and related arrangements

is essential to this goal.

        B.      Motion for Entry of Interim and Final Orders (I) Approving the Debtors’
                Proposed Adequate Assurance of Payment for Future Utility Services, (II)
                Prohibiting Utility Companies from Altering, Refusing, or Discontinuing
                Services, and (III) Approving the Debtors’ Proposed Procedures for Resolving
                Additional Assurance Requests

        94.     By this motion (the “Utility Motion”), the Debtors seek an Order (a) approving the

Debtors’ proposed adequate assurance of payment for future utility services; (b) prohibiting utility

companies from altering, refusing, or discontinuing service; (c) approving the Debtors’ proposed

procedures for resolving additional adequate assurance requests; and (d) granting related relief.

        95.     The Debtors incur utility expenses for water, natural gas, electricity, telephone,

cellular telephone, waste disposal, internet, and other essential services (collectively “Utility

Services”) in the ordinary course of their business. These Utility Services are provided by

approximately five utility providers (as that term is used in section 366 of the Bankruptcy Code,

collectively, the “Utility Providers”) that deliver Utility Services to the Debtors as of the Petition

Date include, without limitation, those listed on Exhibit C attached to the motion (the “Utility

Provider List”).

        96.     On average, the Debtors spend in the aggregate approximately $19,000 each month

in the aggregate on Utility Services, calculated as a historical average payment for the past five-

month period that ended in January 31, 2019. As of the Petition Date, the Debtors owed

approximately $11,354.21 for current and past utility bills and obligations to the Utility Providers.

        97.     I believe that preserving Utility Services on an uninterrupted basis to the Debtors

is essential to the Debtors’ ongoing operations and to the success of their reorganization. Any

unplanned interruption of utility services for even a brief period of time will likely negatively

impact the Debtors’ operations, customer and business relationships, revenues, and profits,


                                                 27
       Case 19-30495 Document 15 Filed in TXSB on 02/03/19 Page 28 of 40



seriously jeopardizing the Debtors’ reorganization efforts. Thus, it is imperative that the Utility

Providers continue to provide their Utility Services without interruption.

       C.      Motion for Order Authorizing, But Not Directing, Debtors to Maintain
               Existing Insurance Programs and Existing Insurance Premium Financing
               Agreement, and Fund All Obligations in Respect Thereof

       98.     By this motion (the “Insurance Motion”), the Debtors seek an order (i) authorizing,

but not directing, the Debtors to (a) maintain the Debtors’ existing Insurance Policies and Premium

Financing Agreements on an uninterrupted basis in accordance with their historical practices, (b)

satisfy payment of prepetition obligations related to that insurance coverage in the ordinary course

of business, (c) renew, supplement or enter into new insurance coverage in the ordinary course of

business, and (ii) granting such other and further relief as is requested herein or as the Court

otherwise deems necessary or appropriate.

       99.     In the ordinary course of their business the Debtors maintain approximately eight

(8) insurance policies providing coverage for, among other things, automobile liability, property

liability, general liability, and workers’ compensation liability, (collectively, the “Insurance

Policies,” and with all premiums and other obligations related thereto, including any broker or

advisor fees, taxes, other fees, and deductibles, collectively, the “Insurance Obligations”) through

several different third-party insurance carriers (collectively, the “Insurance Carriers”). A detailed

list of the Insurance Policies and Insurance Carriers is listed on Exhibit C to the Insurance Motion.

To the best of their knowledge, the Debtors do not owe any prepetition amounts, including

deductibles, on account of the Insurance Programs.

       100.    The aggregate annual premium for the Insurance Policies is approximately

$736,527.00, not including applicable taxes and surcharges, deductibles, broker and consulting

fees, and commissions. The Insurance Policies generally are one year in length and renew at

various times throughout the year.


                                                 28
       Case 19-30495 Document 15 Filed in TXSB on 02/03/19 Page 29 of 40



       101.    Some of the premiums with respect to the Insurance Policies are financed pursuant

to four premium financing agreements (collectively the “Premium Financing Agreements”) with

AFS/IBEX A division of MetaBank (“AFS”) and Premium Assignment Corporation (“PAC”),

respectively, true and correct copies of which are attached as Exhibit D, Exhibit E, Exhibit F, and

Exhibit G to the Insurance Motion. The total annual obligation for the Premium Financing

Agreements is approximately $843,868.00 which is paid with approximately $78,988.00 as a down

payment and then ten monthly payments of approximately $76,488.00. To the best of my

knowledge, as of the Petition Date, the Debtors are current under the terms of the Premium

Financing Agreements.

               (1)     Insurance Policies

       102.    The insurance programs protect the Debtors and their personnel against various

risks that may arise in the course of the Debtors’ business.

       103.    To protect the Debtors against such risks, it is my understanding that the Debtors’

Insurance Policies include the following types of coverage:

                       (a)     General Liability Policies

       104.    The Insurance Policies include a general liability policy and a related excess third-

party liability and provide coverage for claims relating to, among other things, personal injury,

bodily injury, and umbrella excess liability.

                       (b)     Property and Inland Marine Policy

       105.    In the ordinary course of their business, the Debtors maintain property and inland

marine insurance (the “Property Policy”) that covers, among other things, the Debtors’ real and

personal property and covers damage from fire, theft, or other damage to the Debtors’ property.

The inland marine portion of the policy protects the Debtors’ cranes and other heavy equipment




                                                29
       Case 19-30495 Document 15 Filed in TXSB on 02/03/19 Page 30 of 40



while it is being transported to other locations or is being used at a job site. Additionally, the

Property Policy covers the Debtors’ riggers’ and movers’ exposures.

                      (c)     Workers’ Compensation Policies

       106.    In the ordinary course of their business, the Debtors maintain workers’

compensation insurance policies (the “Workers’ Compensation Policy”) for the benefit of the

Debtors’ employees. These policies provide coverage for injuries suffered by the Debtors’

employees in the course of their employment.

                      (d)     Business Automobile Liability Policy

       107.    In the ordinary course of their business, the Debtors maintain an automobile

liability insurance policy (the “Automobile Liability Policy”), which provides damage and liability

coverage for vehicles used in the Debtors’ business.

                      (e)     Commercial Property

       108.    In the ordinary course of their business, the Debtors maintain a commercial

property policy (the “Commercial Property Policy”) which provides damage and liability coverage

for commercial property used in the Debtors’ business.

                      (f)     Employment Practices Liability

       109.    In the ordinary course of their business, the Debtors maintain an employment

practices policy (the “Employment Practices Policy”), which provides damage and liability

coverage to protect against employee lawsuits.

                      (g)     Catastrophe Liability

       110.    In the ordinary course of their business, the Debtors maintain catastrophe policy

(the “Catastrophe Policy”), which provides damage and liability coverage to protect against certain

disasters, such as tornadoes and earthquakes.




                                                 30
       Case 19-30495 Document 15 Filed in TXSB on 02/03/19 Page 31 of 40



                      (h)     Surety Bonds

       111.    In the ordinary course of their business, the Debtors are required to maintain certain

surety bonds (the “Transport Bonds”) to comply with the various laws and regulations governing

the transport of the Debtors’ heavy-crane equipment over certain highways and to register their

vehicles, including in Pennsylvania and Louisiana, among other locations. A list of the Transport

Bonds is attached as Exhibit H to the Insurance Motion.

       112.    Additionally, the Debtors are required to maintain subcontract performance bonds

(the “Performance Bonds”) to enter into subcontracts with certain contractors. A list of the

Performance Bonds is attached as Exhibit I to the Insurance Motion.

               (2)    Insurance Obligations

       113.    Absent payments by the Debtors for the purpose of funding the Insurance

Obligations, the Insurance Policies and the Premium Financing Agreement will not be funded and

the Debtors’ coverage under the Insurance Policies may be voided. I believe that the disruption of

the Debtors’ insurance coverage will expose the Debtors to serious risks, including possibly (a)

incurring direct liability for the payment of claims that otherwise would have been payable by the

Insurance Carriers under the Insurance Policies: (b) incurring material costs and other losses that

otherwise would have been reimbursed by the Insurance Carriers under the Insurance Policies; (c)

being unable to obtain similar types of insurance coverage: (d) incurring higher costs for re-

establishing lapsed policies or obtaining new equivalent coverage; and (e) an inability to obtain

ongoing business as almost every project in the Debtors’ industry requires minimum coverages for

work to be awarded.

       114.    The different categories of Insurance Obligations include (a) fixed-rate premiums

based on a rate established by each Insurance Carrier, which are generally payable on an annual

basis, some of which are financed through the Premium Financing Agreements; (b) deductibles


                                                31
           Case 19-30495 Document 15 Filed in TXSB on 02/03/19 Page 32 of 40



and other fees related to the Insurance Programs; (c) payments to insurance agents and brokers

who assist with the procurement and negotiation of the Insurance Programs; and (d) monthly

payments in the approximate amount of $76,488.00, which the Debtors make pursuant to the

Premium Financing Agreements. The Debtors also paid approximately $78,988.00 as a down

payment on the Premium Financing Agreements.

           115.   I believe that preserving the Debtors Insurance Policies and maintaining the

Debtors Insurance Obligations is essential to the Debtors’ ongoing operations and to the success

of their reorganization. The Debtors inability to continue their Insurance Policies would likely

negatively impact the Debtors’ operations and seriously jeopardize the Debtors’ reorganization

efforts.

           D.     Motion for Authorization, But Not Directing, Debtors to Pay Taxes and Fees,
                  and Authorizing Banks and Financial Institutions to Honor and Process All
                  Related Checks and Electronic Payment Requests

           116.   By this motion (the “Taxes Motion”), the Debtors request an Order authorizing, but

not directing, the Debtors to pay certain unpaid taxes and fees in the ordinary course of business,

whether arising prepetition or post-petition.

           117.   In the ordinary course of their business, the Debtors collect, withhold, and incur

sales, use, excise, income, withholding, franchise, severance, and property taxes, as well as other

business, environmental, and regulatory fees (collectively, the “Taxes and Fees”). The Debtors

remit the Taxes and Fees to various federal, state, and local governments, including taxing and

licensing authorities (collectively, the “Authorities”). A schedule identifying the Authorities is

attached to the Tax Motion as Exhibit A. Taxes and Fees are remitted and paid by the Debtors

through checks and electronic funds transfers that are processed through their banks and other

financial institutions.




                                                  32
       Case 19-30495 Document 15 Filed in TXSB on 02/03/19 Page 33 of 40



        118.    It is my understanding that the Debtors pay the Taxes and Fees to the Authorities

on a periodic basis, remitting them monthly, quarterly, semiannually, or annually depending on

the nature and incurrence of a particular Tax or Fee. It is my belief that the Debtors are

substantially current with respect to their payment of Taxes and Fees.

        119.    It is my understanding that the Debtors’ weekly payroll taxes, state withholding

states, state unemployment taxes and federal unemployment taxes amount to approximately

$185,556.17 for Burkhalter Rigging and $1,553.90 for Burkhalter Transport, Inc.

        120.    It is my further understanding that, as of the Petition Date, the Debtors owe $5,000

in franchise taxes to the Mississippi Department of Revenue and $26,000 in property taxes to

Lowndes County, Mississippi.

        121.    The Debtors also pay a variety of business fees including, without limitation,

bankcard fees, crane-operator certifications, and transportation permits.

        122.    I believe that failing to pay the Taxes and Fees could materially disrupt the Debtors’

business operations.

        E.      Motion for Entry of Order (I) Allowing Debtors to Temporarily Use Their
                Existing Bank Accounts (II) Granting a 45 Day Extension for Debtors to
                Comply With The Operating Guidelines and Reporting Requirements for
                Debtors In Possession and (III) Granting Related Relief

        123.    By this motion (the “Cash Management Motion”), the Debtors seek entry of an

order (a) authorizing the Debtors to (i) temporarily maintain their existing bank accounts,

including honoring certain prepetition obligations related thereto; (ii) allowing the Debtors 45 days

to open new bank accounts to comply with the Operating Guidelines and Reporting Requirements

for Debtors in Possession and Trustees (the “U.S. Trustee Operating Guidelines”); and (iii)

granting related relief.




                                                 33
         Case 19-30495 Document 15 Filed in TXSB on 02/03/19 Page 34 of 40



         124.   The Debtors have an established cash management system that they utilize to

collect, manage, and disburse funds used in the Debtors’ operations in the ordinary course of

business.

Bank Accounts

         125.   In the ordinary course of business, the Debtors maintain separate bank accounts at

Trustmark National Bank (“Trustmark”) and Regions Financial Corporation (“Regions,” and

collectively, the “Banks”).       Cash from customers is deposited into these accounts and all

disbursements are made out these accounts.

         126.   The Debtors accounts (the “Bank Accounts”) are as follows:

   Last 4 Digits of Account No.                                    Description

 *0304                             Held by Burkhalter Rigging, Inc. – used for all Burkhalter Rigging, Inc.’s
                                   cash disbursements, including payroll.

 *9723                             Held by Burkhalter Specialized Transport, LLC – used for all of Burkhalter
                                   Specialized Transport, LLC’s cash disbursements.

 *9715                             Held by Burkhalter Transport, Inc. – used for all of Burkhalter Transport,
                                   Inc.’s cash disbursements, mostly used for any union payroll.

 *0483                             Held by Burkhalter Rigging, Inc. – used for all of Burkhalter Rigging, Inc.’s
                                   cash disbursements, including payroll.


         127.   Transfers between the Debtors, if required, are done using the Banks’ online sites,

typically not more than once a week. The Banks are Federal Deposit Insurance Company

(“FDIC”) insured banks. Therefore, the Bank Accounts currently comply with section 345(b) of

the Bankruptcy Code.

         128.   The Debtors pay the Banks monthly fees incurred in connection with the Bank

Accounts (the “Bank Fees”). It is my understanding that the Bank Fees amount to approximately

$500 a month.




                                                     34
       Case 19-30495 Document 15 Filed in TXSB on 02/03/19 Page 35 of 40



                                       The Frozen Account

       129.    On December 28, 2018, Capital City Group, Inc. (“Capital City”), an alleged

judgment creditor of Burkhalter Rigging, filed a Writ of Garnishment on the account ending in

0304 based on a judgment in the total amount of $272,579.75, which is disputed by the Debtors.

As a result, Account *0304 as frozen (the “Frozen Account”). The writ was issued from the Circuit

Court of Lowndes County, Mississippi (the “Circuit Court”).

       130.    On January 18, 2019, Trustmark filed its answer to the garnishment stating that it

was indebted to Burkhalter Rigging in the amount of $110,191.35 and that it was holding that

amount and would remit it to Capital City upon entry of court order. On January 25, 2019, Capital

City filed its Motion to Direct Turnover of Funds.

       131.    The Debtors dispute the amount owed and intend to seek relief relating to the

Frozen Account, which is covered by the automatic stay.

              Plans for Full Compliance With the U.S. Trustee Operating Guidelines

       132.    The Guidelines for Debtors-in-Possession (the “Operating Guidelines”)

promulgated by the Office of the United States Trustee for the Southern District of Texas (the

“U.S. Trustee”) generally require chapter 11 debtors to, among other things, deposit all estate funds

into an account with an approved depository (“Approved Depository”) that has agreed to comply

with certain requirements set by the U.S. Trustee for handling bankruptcy estate funds.

       133.    Regions is currently an Approved Depository but Trustmark is not. The Debtors

intend to close their Trustmark accounts and open debtor-in-possession accounts with Regions.

However, because the Debtors cannot access the Frozen Account as of the time of this filing, there

will necessarily be some delay in the Debtors’ ability to transfer the Frozen Account funds to

Regions.   On February 1, 2019, the Debtors, through counsel, notified the Circuit Court,

Trustmark, and Capital City of the Chapter 11 Cases’ commencement and the imposition of the


                                                 35
       Case 19-30495 Document 15 Filed in TXSB on 02/03/19 Page 36 of 40



automatic stay. The Debtors hope that Capital City and Trustmark will promptly and voluntarily

comply with section 362 of the Bankruptcy Code by, respectively, releasing the Writ of

Garnishment and unfreezing the Frozen Account so the Debtors can begin moving toward

compliance with the Operating Guidelines soon. However, if these parties do not do so promptly

and voluntarily, the Debtors will file a subsequent motion with this Court asking for a direction

that Capital City and Trustmark release property of the estate to the Debtors.

               (1)     The Debtors’ Existing Business Forms

       134.    The Debtors utilize certain limited preprinted correspondence and business forms,

such as letterhead and checks (collectively, the “Business Forms”), in the ordinary course of their

businesses. The Debtors also maintain books and records to document, among other things, their

profits and expenses. To minimize unnecessary additional expenses to their estates, the Debtors

request that the Court authorize their continued use of their Business Forms to the limited extent

that they are preprinted and in existence on the Petition Date, without reference to the Debtors’

status as debtors-in-possession for the next 45 days, rather than requiring the Debtors to incur the

unnecessary expense and delay of ordering entirely new forms immediately as required by the

U.S. Trustee Operating Guidelines.

       135.    It is my understanding that Trustmark is not a depository approved by the United

States Trustee. I believe that it will take time to identify and open accounts in a new depository

and that immediate closure of the Bank Accounts would negatively impact the Debtors’ operations

and seriously jeopardize the Debtors’ reorganization efforts.

       F.      Motion for Authority for the Debtors to Use Cash Collateral, Obtain Debtor
               In Possession Financing, and Determining Adequate Protection, Superpriority
               Claim and Liens (the “DIP-Financing Motion”)

       136.    To continue their operations in an orderly manner on a postpetition basis, the

Debtors require the ability to use Metro’s cash collateral and to borrow funds (the “DIP Loan”)


                                                36
       Case 19-30495 Document 15 Filed in TXSB on 02/03/19 Page 37 of 40



pursuant to a debtor-in-possession credit agreement negotiated with Metro (the “DIP Lender”).

The specific terms and conditions of the DIP Loan are still under negotiation. But it is agreed by

Metro and the Debtors that the DIP Loan will be a traditional, asset-based loan and will provide

enough funds for the Debtors to operate in the ordinary course of business during the Chapter 11

Cases, allowing the Debtors to preserve going-concern value for a sale or other restructuring

alternative. Further details about the DIP Loan will be provided in the DIP-Financing Motion,

which will be filed prior to the first-day hearing. Because Metro is the Debtors’ current secured

lender and the Debtors’ largest creditor, it is reasonable to expect Metro to provide the DIP Loan,

especially given the Debtors’ urgent need for working capital, and request for adequate-protection

and super-priority protection related to the DIP Loan. The Debtors will continue to look for debtor-

in-possession financing terms better than what is offered by Metro.

       G.      Application to Employ and Retain [Stetto] Corporate Restructuring as
               Claims, Noticing, and Solicitation Agent, Effective Nunc Pro Tunc to the
               Petition Date

       137.    The Debtors anticipate that hundreds of persons or entities may file proofs of claim

in the Chapter 11 Cases.

       138.    In light of the significant number of anticipated claimants and other parties in

interest in these Chapter 11 Cases, as well as the need for the Debtors’ limited personnel to focus

on running the business, the Debtors believe that the appointment of [Stetto] as the Claims and

Noticing Agent will provide the most effective and efficient means of–and relieve the

administrative burden on the Debtors and/or the Office of the Clerk of the Bankruptcy Court (the

“Clerk”) of–noticing, administering certain claim-related tasks, and soliciting and tabulating votes.

       H.      Motion for an Entry of Order authorizing the Retention and Compensation of
               Certain Professionals Utilized in the Ordinary Course of Business




                                                 37
        Case 19-30495 Document 15 Filed in TXSB on 02/03/19 Page 38 of 40



         139.     By this motion (the “OCP Motion”), the Debtors seek entry of an order, authorizing,

but not directing, the Debtors to retain and compensate certain law firms, attorneys, consultants,

engineers and other non-attorney professionals utilized in the ordinary course of business (each,

an “OCP” and, collectively, the “OCPs”),6 pursuant to the certain compensation procedures. A

list of OCPs is attached as Exhibit 1 to Exhibit A of the OCP Motion.

         140.     The Debtors employ 12 OCPs, consisting of various law firms, attorneys,

accountants, consultants, and other non-attorney professionals used in the ordinary course of their

businesses. The OCPs provide services to the Debtors in a variety of matters unrelated to the

Chapter 11 Cases, including specialized legal advice, litigation services, and business advisory

services relating to, among other things, corporate, litigation, financial, tax, regulatory, human

resources, and environmental matters.

         141.     The OCPs have a great deal of knowledge, expertise, and familiarity with the

Debtors and their operations. Although the Debtors anticipate that the OCPs will want to continue

to represent the Debtors on an ongoing basis, some may not do so if the Debtors cannot meet their

payment obligations on a regular basis. I believe that the continued employment and compensation

of the OCPs is in the best interests of the Debtors estates, creditors, and other parties in interest.

IV.      CONCLUSION

         142.     In conclusion, for the reasons stated herein and in each of the First-Day Motions

filed concurrently or in connection with the commencement of the Chapter 11 Cases, I respectfully




6
  The OCPs are listed on Exhibit 1 to Exhibit A attached to the proposed order filed with the Motion for Entry of An
Order Authorizing the Retention and Compensation of Certain Professionals Utilized in the Ordinary Course of
Business and incorporated herein by reference (collectively, the “OCP List”). The Debtors also seek to reserve the
right to retain additional OCPs from time to time during these chapter 11 cases, as the need arises, by filing a list or
lists of such additional professionals and complying with the notice requirements set forth in the Compensation
Procedures, without further order of the Court.


                                                          38
       Case 19-30495 Document 15 Filed in TXSB on 02/03/19 Page 39 of 40



request that each of the First-Day Motions be granted in its entirety, together with such other and

further relief as this Court deems just and proper.



                                     [Signature Page Follows]




                                                 39
                   Case 19-30495 Document 15 Filed in TXSB on 02/03/19 Page 40 of 40



                   I certify under penalty of perjury that, based upon my knowledge, information and belief

        as set forth in this Declaration, the foregoing is true and correct.


        Dated: February 3, 2019               Respectfully Submitted,

                                              /s/ Michael G. Tinsley
                                              Michael G. Tinsley
                                              Chief Financial Officer
                                              Burkhalter Rigging, Inc.
4815-4197-9525.8




                                                          40
